Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.          The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feeding means which is arranged to feed box blanks and having a separate structure from the first wheel and the second wheel, as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
                       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.        Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the original disclosure does not specifically disclose, “at least a first, a second, a third and a forth cutting devices arranged along the feeding direction and being a structure from the feeding means,” :a first wheel … being separate structure from the feeding means,” and “a second wheel … being separate structure from the feeding means.” The original disclosure does not disclose how the first, second, third, and forth cutting devices are structurally separated from the feeding means? Are the cutting means and the feeding means separate modules? The original disclosure, which discloses “feeding means” in page 11 lines 9-30 of the specification, does not disclose how the feeding means have a separate structure from the cutting devices. It is not clear how the feeding means is considered to be a separate structure from the cutting devices where they all are connected together as a single structure. Regarding claim 1, the original disclosure does not disclose “the cutting element being fixed upon a periphery of the respective first or the second wheel and of fixed peripheral length about the respective first or the second wheel.” In other words, the original disclosure does not disclose the cutting element “being fixed upon a periphery of the respective first or the second wheel.” In fact, the original disclosure is silent as how the cutting element is attached to the periphery of the first or the second wheel. In other words, the original disclosure does not disclose whether the cutting element is fixed to the first wheel or the second wheel or it is movable with respect to the first wheel or the second wheel.

4.         Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly  

  Claim Rejections - 35 USC § 103
      5.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.       Claims 1-9, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamura et al. (US 10,800,061 B2), hereinafter Yamamura, in view of Baggot et al. (2016/0121501), hereinafter Baggot. Regarding claim 1, as best understood,  Yamamura teaches an arrangement for cutting notches in box blanks (S, S0, S1, S2) fed through a cutting machine along a feeding direction (D), said arrangement comprising: feeding means 11 arranged to feed box blanks along the feeding direction (D); at least a first (35, 40), a second (36, 41), and a third (37,  
a cutting element (113, fixed to the head 35, 115, fixed to the head 36, and 119 fixed to the head to the head 37 of respective first, second and third cutting devices; col. 14, lines 58-62) for cutting notches in the box blanks, said cutting element extends from either the first or the second wheel towards the opposite wheel, the cutting element (113, 115, 119) being fixed upon a periphery of the respective first or second wheel and of fixed peripheral length about the respective first or the second wheel (Fig. 3); wherein each of said first, second, and third cutting devices (35, 40; 36, 41; 37, 42) is separately selectively activable to perform a notch cutting action or deactivatable to abstain from a notch cutting action. See Figs. 1-13 in Yamamura.
            It should be noted that Yamamura discloses, “In the slotter device of the present invention, a drive device individually rotating the slotter head is connected to 
       Yamamura. Yamamura discloses that selectively at least one of the slotters 
      (first, second or third cutting devices) is stooped. See also col. 15, lines 19-30; and 
      col. 16, lines 10-19 in Yamamura. In this case, the slotter head (or cutting device) 
      which is unused or desired not to be used is individually stopped or deactivated. 
Yamamura also teaches a controller controls the individual drives. See col. 13, lines 55-62 in Yamamura. Yamamura discloses that selectively at least one of the slotters 
      (first, second or third cutting devices) is stooped. See also col. 15, lines 19-30; and 
      col. 16, lines 10-19 in Yamamura. In this case, the slotter head (or cutting device) 
      which is unused or desired not to be used is individually stopped or deactivated. 
In this case, deactivation and activation of one of the cutting devices inherently create arrangements “to cut notches in box blanks of different sizes.” In other words, when three cutting devices are activated, notches can be made in a larger box blank. In contrast, deactivation of one of the cutting device creates and arrangement which is more suitable for creating notches on a smaller size of blank box. Therefore, inherently activation and deactivation of at least one of the cutting devices in Yamamura arranges the apparatus to cut notches of different size of box blanks.
                 In addition, Yamamura teaches that deactivation of at least one of the cutting 
      devices (36) inherently “adjust the length of notches along the feeding direction,” 

      be shorter. The length of each notch is defined by the length of a segmented notch 
      formed along the length of the box blank. For example, the length of the segmented 
       notch with three notch sections would be reduced to two notch sections. 
         
            Yamamura does not explicitly teach a fourth cutting device. It could also be argued that Yamamura does not explicitly teach the controller activates and deactivates the cutting devices. However, the use of more than three cutting devices in a direction of feed of a material to a cutting apparatus is old and well known in the art such as taught by Baggot. Baggot teaches a cutting apparatus including 20 (Fig. 2) including four cutting devices (50, 60; two shown and it has been stated that more stations or cutting devices could be added; paragraph 0016). Baggot also teaches that each cutting device including two wheels (5, 30; 7, 32) which are individually driven by motor 70 and controlled by a controller 72. See Figs. 2-3 in Baggot. In this case, each cutting device has a motor 70 that is individually controlled by the controller 72. It should be noted that when Yamamura’s apparatus is provided with an additional similar cutting device, as taught by Baggot, the additional cutting device would also be activated and deactivated, as desired, in the same manner as the existing cutting devices (35, 40; 36, 41, 37, 42).  It would have been obvious to one having ordinary skill in the art to provide Yamamura’s apparatus with a fourth cutting device and the controller, as taught by Baggot, in order to control by controller activation and deactivation of each individual cutting devices and also provide the cutting apparatus with a fourth cutting device, since it has been held that St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

            Regarding claim 2, Yamamura  teaches everything noted above including that the first and second wheel of each cutting device are powered by engines operated by the control unit.  See Fig. 2 and col. 13, lines 55-62 in Yamamura. 
            Regarding claim 3, Yamamura teaches everything noted above including that the cutting element is extending along a section of the first or second wheel such that the cutting is deactivated by arranging the wheel with the cutting element in a position where the cutting element is arranged facing away from the box blanks.  
            Regarding claim 4, Yamamura teaches everything noted above including that the arrangement in a first configuration is arranged to cut notches with a length along the feeding direction (D) smaller than what is appears to be a predetermined length of 20 cm, and in said first configuration the first cutting device is arranged to cut a notch in a leading edge of the box blank and the fourth cutting device is configured to cut a notch in a trailing edge of the box blank. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the first cutting device to perform notches having a predetermined length of 20 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
            Regarding claim 5, Yamamura teaches everything noted above including that the arrangement in a second configuration is arranged to cut notches with a length 
            Regarding claim 6, Yamamura, as modified by Baggot, teaches everything noted above including that the arrangement in a third configuration the first and second cutting device are arranged to cut a notch in the leading edge of alternating box blank fed through the arrangement, and the third and fourth cutting device are configured to cut a notch in the trailing edge of alternating box blanks fed through the arrangement.  
            Regarding claim 7, Yamamura teaches everything noted above including that the control unit is arranged to control the feeding means to adapt the feeding speed of box blanks.  
             Regarding claim 8, Yamamura teaches a machine for cutting paper board sheets to form box blanks, said machine comprising: a feeding arrangement arranged to feed paper board sheets along a feeding direction (D), and at least one arrangement for cutting notches in box blanks according to claim 1.  
             Regarding claim 9, Yamamura, as modified by Baggot, teaches everything noted above including one, or more, additional arrangements according to claim 1 to cut notches substantially parallel to the feeding direction (D) separated from each other. In addition, more cutting devices (more than four cutting devices) could be considered as an additional arrangement. It could be argued that Mitsubishi in view of Baggot does not explicitly teach additional arrangement. However, it would have St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Response to Arguments
7.          Applicant’s argument that Yamamura does teach the cutting devices are being separate structure from the cutting devices is not persuasive. As stated above, at least a first (35, 40), a second (36, 41), and a third (37, 42) cutting devices arranged along the feeding direction (D) and being separate structure from the feeding means 11. This is clearly shown in Fig. 1 in Yamamura. In fact, Baggot also teaches cutting devices that are separate from feeding means 50, 60. See Fig. 1 in Baggot. Applicant’s argument that Yamamuar does not teach that “the cutting element being fixed upon a periphery of the respective first or second wheel and of fixed peripheral length about the respective first or the second wheel” is not persuasive., As stated above, Yamamura teaches a cutting element (113, fixed to the head 35, 115, fixed to the head 36, and 119 fixed to the head to the head 37 of respective first, second and third cutting devices; col. 14, lines 58-62) for cutting notches in the box blanks, said cutting element extends from either the first or the second wheel towards the opposite wheel, the cutting element (113, 115, 119) being fixed upon a periphery of the respective first or second wheel and of fixed peripheral length about the respective first or the second wheel (Fig. 3). It should be noted that each cutting element (113, 115, 119), as disclosed by Yamamura, is fixed upon a 

Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  September 13, 2021